DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 09/09/2021, has been received, entered and made of record. Claim 2 has been canceled.
Response to Arguments
Applicant’s arguments, filed on 09/09/2021, with respect to claims rejection under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the rejection. Accordingly, the rejection of claims 1 and 12-15 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein, in the separation process, the control unit is configured to perform an ascending/descending process of lifting the first stacking unit and lowering the second stacking unit in a case where the first discharge unit is in a non-discharge state of being not in the discharge state.”
It follows that claims 3, 4 and 10-15 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 5, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein, in the separation process, the control unit is configured to perform a first ascending process of lifting the first stacking unit until the sheet stacked on the second stacking unit is separated from the lower surface of the first stacking unit in a case where the first discharge unit is in a discharge state of discharging the sheet.”
It follows that claims 6-9 are then inherently allowable for depending on allowable base claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675